Citation Nr: 0111546	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic 
prostatitis.

3.  Entitlement to service connection for lumbosacral strain 
with spina bifida.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1968 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.

On substantive appeal in December 1998, the veteran requested 
to appear at a hearing at the local office held before a 
member of the Board.  The hearing was scheduled to be held in 
March 2001.  By written correspondence received in February 
2001, the veteran withdrew the request for a hearing.  As 
such, no further action in this regard is needed.

The issues of entitlement to service connection for an 
acquired psychiatric disorder and lumbosacral strain with 
spina bifida are addressed in the remand portion of the 
decision.


FINDINGS OF FACT

1.  The VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim of 
entitlement to service connection for prostatitis.

2.  The medical evidence does not definitely establish that 
the veteran currently has prostatitis, and in the 
alternative, even when assuming that prostatitis is present, 
the medical evidence does not create a nexus between the 
disorder and active service.


CONCLUSION OF LAW

The veteran's claimed prostatitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that all relevant facts pertaining to 
the claim for prostatitis have been properly and sufficiently 
developed.  In this regard, the Board recognizes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of this issue is not required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

It is acknowledged that the veteran's original claims folder 
is lost and has not been found.  It is also acknowledged that 
the Board's obligation to explain its findings and to 
consider the benefit-of-the-doubt rule is heightened.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the 
record shows that in July 1998 the veteran submitted copies 
of his service medical records that he had in his possession.  
Also, in January and August 1999, the RO asked the National 
Personnel Records Center (NPRC) to furnish the veteran's 
service medical records.  In response, the NPRC noted that 
the service medical records were furnished in February 1975.  
In February 2000 the NPRC furnished the RO the veteran's 
service administrative records.  Also of record are the 
veteran's VA and non-VA medical records, and VA medical 
examination report.  Moreover, with regard to the prostatitis 
claim, the veteran has not identified any outstanding medical 
evidence, and the veteran has been provided a statement of 
the case and a supplemental statement of the case informing 
him of the evidence necessary to support his claim.  

The Board finds that for this claim, a remand to obtain 
additional development is not warranted.  As discussed below, 
the Board does not dispute that the veteran received 
treatment for prostatitis during service.  The ultimate 
disposition of the claim rests upon the absence of current 
medical evidence definitively establishing the presence of 
prostatitis, and even when assuming that the disorder is 
present, the absence of medical evidence relating the post-
service complaints/disorder to active service.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

Because the Board finds that no additional notification or 
development action is required under the VCAA, it would not 
be potentially prejudicial to the veteran if the Board were 
to proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran seeks service connection for prostatitis.  
Service connection may be established for a disability 
resulting from disease or injury contracted in the line of 
duty, see 38 U.S.C.A. § 1110, or for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service, see 38 C.F.R. § 3.303(d).

Continuity of symptomatology is required where the condition 
noted in service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection based on chronicity may be established 
when (1) the chronic condition is observed during service, 
(2) continuity of symptomatology is demonstrated thereafter 
and (3) competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 489 
(1997).  Although a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, a lay person is 
competent to testify as to observable symptoms.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995).  Notwithstanding a 
claimant's showing of post service continuity of 
symptomatology and in-service injury, competent medical 
expertise is required to make a medical diagnosis and relate 
the present diagnosis to service.  Id.

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

The veteran asserts that he has prostatitis and that the 
disease is related to active service.  However, the Board 
finds that the medical evidence does not definitely establish 
that the veteran currently has prostatitis, and, in the 
alternative, even when assuming that prostatitis is present, 
the medical evidence does not create a nexus between the 
disease and active service.

The available service medical records show that in September 
1968 the veteran received treatment for prostatitis, and that 
a diagnosis of prostatitis was made.  The service medical 
records however do not indicate that any symptoms resulted in 
chronic disability.  

Additionally, the evidence is devoid of any pertinent post-
service medical reports dated prior to 1974, or from 1974 to 
1998.  Medical reports from Mansfield General Hospital dated 
from February to March 1974 show treatment for an unrelated 
disorder, and note that physical examination was found 
unremarkable.  Medical reports from Richland Neuropsychiatric 
Hospital dated in 1974 are silent for any complaints of 
prostatitis.  At that time, rectal examination, including of 
the prostate, was normal and no gross physical disease was 
noted.  A report of an aid and attendance examination dated 
in July 1996 shows that the veteran had a past medical 
history of numerous cerebrovascular accidents; the last one 
occurring in October 1995.  The diagnoses made included 
numerous cerebrovascular accidents.  The report does not 
reference prostatitis.  

On general VA examination in August 1998, genitourinary 
examination was negative.  On genitourinary examination, the 
veteran reported an episode of prostatitis that was treated 
once during service and when he returned home from service.  
He also stated that a family doctor had treated him once for 
similar symptoms.  Reportedly, on each occasion, the veteran 
was treated with antibiotics and the problem had resolved.  
During the interview, the veteran denied having current 
symptoms of dysuria, hematuria, or hesitancy.  On rectal 
examination, the veteran had normal tone with a 1+ prostate 
which showed no tenderness, fluctuance, or nodules.  On 
laboratory evaluation, he had a white blood cell count of 
7.7, and a PSA of 0.8.  The examiner concluded that the 
veteran had intermittent irritative voiding symptoms, 
especially nocturnal frequency which have seemed to resolve 
with antibiotics.  It was opined the symptoms likely 
represent episodes of either acute prostatitis or urinary 
tract infection, possibly related to the veteran's history of 
stroke.   

In April 1999, V.W.V., M.D., stated that the veteran had had 
a number of health problems related to his previous strokes.  
It was reported that, most recently, the veteran had had an 
episode of hematuria which cleared spontaneously.  At that 
time, his examination had revealed a mild benign prostatic 
hypertrophy and prostatosis-possible mild prostatitis.  It 
was noted that this has responded well to antibiotics and 
that he has had no further difficulties.  

At his personal hearing in May 1999, the veteran testified 
that he had had frequent urination difficulty about two weeks 
before.  He stated that a rectal examination was accomplished 
and his physician told him that his prostate was swollen.  
The veteran added that he had had those symptoms in service 
and had received treatment.  The veteran also testified that 
after service, he initially noticed difficulty with urinating 
at night.  He stated that a doctor told him that it was 
prostatitis.  The veteran also acknowledged that none of his 
doctors had told him that his current disorder was related to 
service, although it had been suggested.  He also indicated 
the treating physician immediately after service was dead, 
and that his records had been destroyed.

In this case, the clinical record does not definitively 
establish that the veteran currently has prostatitis, as 
recent diagnoses of possible mild prostatitis and either 
acute prostatitis or urinary tract infection have been made.  
Thus, because a current, definitive diagnosis of prostatitis 
has not been made, the evidence preponderates against the 
veteran's claim in this regard.  Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

In the alternative, even when assuming that the veteran 
currently has prostatitis, entitlement to service connection 
still is not warranted.  The Board acknowledges that the 
veteran received treatment for prostatitis during service.  
Nonetheless, the record on appeal does not contain any 
medical opinion indicating that his current disorder is 
related to service or any episode from service.  In fact, the 
medical evidence attributes the veteran's problems to the 
numerous cerebrovascular accidents and/or an urinary tract 
infection.  Thus, although his in-service symptoms appear to 
be similar to the symptoms that he currently has, there is a 
complete absence of medical evidence showing a common 
underlying cause of those symptoms.  Savage, supra; 38 C.F.R. 
§ 3.303(b).  The veteran is not competent to render a current 
diagnosis or relate any symptoms that he currently has to 
service or any events of active service.  Grottveit v. Brown, 
5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)

Based on the foregoing, the preponderance of the evidence is 
against the claim, and is not in equipoise.  The matter is 
denied.  38 U.S.C.A. § 1110; Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for prostatitis is denied. 


REMAND

As previously noted, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist, 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, eliminates the concept of a well-grounded 
claim, and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand of the issues of entitlement to service connection for 
an acquired psychiatric disorder and lumbosacral strain with 
spina bifida is required for compliance with the notice and 
duty to assist provisions contained in the new law.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O. G. C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

As previously noted, the veteran's original claims folder is 
lost.  Although the veteran submitted some service medical 
records to substantiate his claim in July 1998, and in 
February 2001, the NPRC submitted additional service 
administrative records, the claims file does not show that an 
attempt to exhaust all possible avenues to reconstruct his 
service medical records has been made.  In this regard, the 
record does not demonstrate that the RO has furnished the 
veteran with a NA Form 13055 and attempted to search 
alternative sources for medical records pertaining to his 
military service period.  McCormick v. Gober, 14 Vet. App. 39 
(2000).

Regarding service connection for an acquired psychiatric 
disorder, at his personal hearing in May 1999, the veteran 
testified that he had received treatment at the VA Medical 
Center in Brecksville, Ohio, from 1990 to 1999.  His treating 
physician is Doctor H. H.  Records in the possession of the 
VA are deemed to be constructively of record.  Therefore, 
they must be obtained.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Regarding service connection for lumbosacral strain with 
spinal bifida, the available service medical records show 
that clinical entries dated in 1968 document treatment for 
back problems:  an undated clinical entry notes an impression 
of low back strain, and clinical entries dated in July 1968 
show that the veteran complained of a backache which had 
worsened, and the impressions were possible strain and low 
back strain.  

Medical reports from Richland Neuropsychiatric Hospital dated 
from March to May 1974 are silent for any complaints 
associated with a back disorder, but an April 1974 report of 
an x-ray study reflects that examination of the spine showed 
asymmetrical facets between L-5 and S-1 as well as spina 
bifida occulta at C-5 and S-1.  

On VA examination in August 1998, the examiner reported that 
the veteran sustained a back problem around 1968 when he was 
in basic training, and that he currently had chronic problems 
with the back.  The diagnosis was lumbosacral strain with 
spinal bifida.  Because the examiner did not render an 
opinion addressing the etiology of the veteran's back 
disorder, a VA examination is needed.  

Additionally, a VA hospital discharge summary from the VA 
Medical Center at Wade Park dated in March 1998 reflects that 
the veteran had visited the facility a month before for 
complaints of instability although he was sent home after the 
lumbar spine x-rays were found to be negative for fractures.  
The veteran's August 1998 VA examination report also reflects 
that he received treatment at that medical facility.  Those 
outpatient treatment reports are not of record.  An attempt 
to obtain these reports should be conducted.  Bell v. 
Derwinski, 2 Vet. App. 611.

Accordingly, this case is REMANDED for the following:

1.  The veteran should again be asked to 
submit additional evidence to 
substantiate his claims, including a 
completed NA Form 13055, statements from 
persons with whom he served and 
statements from family members to 
substantiate his claims.  The veteran 
should be advised that the failure to 
submit such evidence might adversely 
affect his claim.

2.  The RO should make an attempt to 
secure the veteran's morning reports 
and/or other service records through 
direct, and other secondary, sources 
utilizing information already of record, 
to include that contained in the DD-214.  
This development should be accomplished 
in spite of the veteran's response, 
except where authorization is required, 
and all efforts made should be 
documented.  

3.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for an 
acquired psychiatric disorder and 
lumbosacral strain with spina bifida.  
After securing the necessary 
authorization for release of such 
documents, the RO should contact the 
identified providers and request a copy 
of all such treatment reports, not 
already of record.  Medical facilities 
and doctors contacted should include the 
VA Medical Center at Wade Park and 
Brecksville.

4.  The RO should arrange for a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
lumbosacral strain with spina bifida.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file should be made available to 
the examiner for review.  The examiner 
should comment on whether it is at least 
as likely as not that the veteran's 
disorder was incurred in or aggravated by 
service.  Rationale for all conclusions 
reached should be discussed.

5.  If deemed appropriate, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of his acquired psychiatric 
disorder.  All indicated studies should be 
performed and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review.  The 
examiner should identify any psychiatric 
disorder(s) present.  The examiner then 
should opine as to whether any psychiatric 
disorder present existed prior to active 
service.  If so, the examiner should 
comment on whether any preexisting 
disorder increased in severity beyond its 
natural progression during active service.  
If any psychiatric disorder present did 
not exist prior to service, the examiner 
should comment on whether it is as least 
as likely as not that it was incurred 
during active service.  The rationale for 
any conclusion reached must be discussed.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to the 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 



